87 N.Y.2d 1043 (1996)
666 N.E.2d 1052
644 N.Y.S.2d 139
In the Matter of Robert OO., Respondent-Appellant,
v.
Michael J. Dowling, as Commissioner of the New York State Department of Social Services, et al., Appellants-Respondents.
Court of Appeals of the State of New York.
Decided April 4, 1996.
Dennis C. Vacco, Attorney-General, Albany (Lew A. Millenbach, Victoria A. Graffeo, Peter H. Schiff and Troy J. Oechsner of counsel), for Michael J. Dowling, appellant-respondent.
Kevin L. O'Brien, Albany, and Carolyn Guresz for Ross Prinzo, appellant-respondent.
Roland, Fogel, Koblenz & Carr, Albany (Murray S. Carr of counsel), for respondent-appellant.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs (see, Matter of Lee TT. v Dowling, 87 N.Y.2d 699 [decided today]; Matter of Joel P. v Bane, 87 N.Y.2d 699 [decided today]).